DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/210,601. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/902,376 in view of Kohzuki et al. (# US 2015/0130878). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter except: 
1. The photopolymerization initiator includes ethyl (2,4,6-trimethylbenzoyl)phenylphosphinate.
Kohzuki et al. teaches to have the high quality printed image. 
1. A radiation curable ink jet composition (see Abstract) comprising: 
polymerizable compounds (see Abstract; [0020]-[0028]); and 
a photopolymerization initiator ([0048]-[0050]), and 
the photopolymerization initiator includes ethyl (2,4,6-trimethylbenzoyl)phenylphosphinate ([0050]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of copending application by the aforementioned teaching of Kohzuki et al. in order to have the high quality printed image. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/784871 in view of Kohzuki et al. (# US 2015/0130878). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter except: 
1. The photopolymerization initiator includes ethyl (2,4,6-trimethylbenzoyl)phenylphosphinate.
Kohzuki et al. teaches to have the high quality printed image. 
1. A radiation curable ink jet composition (see Abstract) comprising: 
polymerizable compounds (see Abstract; [0020]-[0028]); and 
a photopolymerization initiator ([0048]-[0050]), and 
the photopolymerization initiator includes ethyl (2,4,6-trimethylbenzoyl)phenylphosphinate ([0050]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of copending application by the aforementioned teaching of Kohzuki et al. in order to have the high quality printed image. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/784,996 in view of Kohzuki et al. (# US 2015/0130878). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter except: 
1. The photopolymerization initiator includes ethyl (2,4,6-trimethylbenzoyl)phenylphosphinate.
Kohzuki et al. teaches to have the high quality printed image. 
1. A radiation curable ink jet composition (see Abstract) comprising: 
polymerizable compounds (see Abstract; [0020]-[0028]); and 
a photopolymerization initiator ([0048]-[0050]), and 
the photopolymerization initiator includes ethyl (2,4,6-trimethylbenzoyl)phenylphosphinate ([0050]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of copending application by the aforementioned teaching of Kohzuki et al. in order to have the high quality printed image. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/784,635 in view of Kohzuki et al. (# US 2015/0130878). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter except: 
1. The photopolymerization initiator includes ethyl (2,4,6-trimethylbenzoyl)phenylphosphinate.
Kohzuki et al. teaches to have the high quality printed image. 
1. A radiation curable ink jet composition (see Abstract) comprising: 
polymerizable compounds (see Abstract; [0020]-[0028]); and 
a photopolymerization initiator ([0048]-[0050]), and 
the photopolymerization initiator includes ethyl (2,4,6-trimethylbenzoyl)phenylphosphinate ([0050]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of copending application by the aforementioned teaching of Kohzuki et al. in order to have the high quality printed image. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/784,345 in view of Kohzuki et al. (# US 2015/0130878). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter except: 
1. The photopolymerization initiator includes ethyl (2,4,6-trimethylbenzoyl)phenylphosphinate.
Kohzuki et al. teaches to have the high quality printed image. 
1. A radiation curable ink jet composition (see Abstract) comprising: 
polymerizable compounds (see Abstract; [0020]-[0028]); and 
a photopolymerization initiator ([0048]-[0050]), and 
the photopolymerization initiator includes ethyl (2,4,6-trimethylbenzoyl)phenylphosphinate ([0050]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of copending application by the aforementioned teaching of Kohzuki et al. in order to have the high quality printed image. 
This is a provisional nonstatutory double patenting rejection.


Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/902,426 in view of Kohzuki et al. (# US 2015/0130878). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter except: 
1. The photopolymerization initiator includes ethyl (2,4,6-trimethylbenzoyl)phenylphosphinate.
Kohzuki et al. teaches to have the high quality printed image. 
1. A radiation curable ink jet composition (see Abstract) comprising: 
polymerizable compounds (see Abstract; [0020]-[0028]); and 
a photopolymerization initiator ([0048]-[0050]), and 
the photopolymerization initiator includes ethyl (2,4,6-trimethylbenzoyl)phenylphosphinate ([0050]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of copending application by the aforementioned teaching of Kohzuki et al. in order to have the high quality printed image. 
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6-7, & 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohzuki et al. (# US 2015/0130878).
Kohzuki et al. discloses:
1. A radiation curable ink jet composition (see Abstract) comprising: 
polymerizable compounds (see Abstract; [0020]-[0028]); and 
a photopolymerization initiator ([0048]-[0050]), 
wherein the polymerizable compounds include a monofunctional monomer ([0025]-[0026]), a content of the monofunctional monomer with respect to a total mass of the polymerizable compounds is 90 percent by mass or more (80% or more; [0026]-[0028]), and 
the photopolymerization initiator includes ethyl (2,4,6-trimethylbenzoyl)phenylphosphinate ([0050]).
The Examiner draws particular attention to the Applicant that "Kohzuki et al. does address a polymerizable compound and photopolymerization initiator, it teaches a laundry list of possible polymerizable compound and photopolymerization initiator. The format in which Kohzuki et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Kohzuki et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the polymerizable compound and photopolymerization initiator from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377.

3. The radiation curable ink jet composition according to claim 1, 
wherein when content mass ratios of the polymerizable compounds are regarded as their respective weights, a weighted average of glass transition temperatures of homopolymers derived from the respective polymerizable compounds is 48° C. or more (90 C or higher; [0027]-[0028]).
6. The radiation curable ink jet composition according to claim 1, wherein the polymerizable compounds include a polyfunctional monomer, and a content of the polyfunctional monomer with respect to the total mass of the polymerizable compounds is 10 percent by mass or less (bifunctional monomer; 1 to 10%; [0047]).
7. The radiation curable ink jet composition according to claim 1, wherein a content of ethyl (2,4,6-trimethylbenzoyl)phenylphosphinate with respect to a total mass of the radiation curable ink jet composition is 2.0 percent by mass or more (5 to 10%; [0052]).
9. The radiation curable ink jet composition according to claim 1, wherein the monofunctional monomer includes an aliphatic group-containing monofunctional monomer represented by the following general formula (1) ([0044]-[0046])
                     H2C═CR1—CO—O—R2  (1) 
where in the formula (1), R1 represents a hydrogen atom or a methyl group, and R2 represents a linear or branched aliphatic group having 4 to 20 carbon atoms (Polyethylene Glycol (200) Diacrylate [0044] CH2=CH--CO--(OC2H4)n-OCOCH =.CH2 
Polyethylene Glycol (400) Diacrylate [0045] CH2 = CH--CO--(OC2H4)n-OCOCH = CH2 
Polyethylene Glycol (600) Diacrylate [0046] CH2 = CH--CO--(OC2H4)n-OCOCH = CH2)
10. The radiation curable ink jet composition according to claim 1, wherein the monofunctional monomer includes a hydroxy group-containing monofunctional monomer (see Table: 1-5).
11. The radiation curable ink jet composition according to claim 1, wherein the polymerizable compounds include an urethane acrylate Urethane methacrylate; [0031]-[0034]).
12. An ink jet method comprising: an ejection step of ejecting the radiation curable ink jet composition according to claim 1 by a liquid ejection head so as to be adhered to a recording medium; and an emission step of emitting radiation rays to the radiation curable ink jet composition adhered to the recording medium ([0078]-[0096]).

Claim(s) 2, 4-5 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohzuki et al. (# US 2015/0130878) in view of Yamanobe et al. (# US 2007/0046719) and Yamashita et al. (# US 2016/0222146).
Kohzuki et al. discloses all limitation of the radiation curable ink except:
2. The radiation curable ink jet composition according to claim 1, 
wherein the monofunctional monomer includes an aromatic group-containing monofunctional monomer, and 
a content of the aromatic group-containing monofunctional monomer with respect to the total mass of the polymerizable compounds is 30 percent by mass or less.
4. The radiation curable ink jet composition according to claim 1, 
wherein the monofunctional monomer includes a nitrogen-containing monofunctional monomer, and 
a content of the nitrogen-containing monofunctional monomer with respect to a total mass of the radiation curable ink jet composition is 0.01 to 20 percent by mass.
5. The radiation curable ink jet composition according to claim 4, wherein the nitrogen-containing monofunctional monomer includes acryloylmorpholine.
8. The radiation curable ink jet composition according to claim 1, wherein when content mass ratios of the polymerizable compounds are regarded as their respective weights, a weighted average of SP values of the polymerizable compounds is 9.0 to 10.5.
Yamanobe et al. teaches that to have the ink with uniform ejection property, which gives high quality printed image,
2. The radiation curable ink jet composition according to claim 1, 
wherein the monofunctional monomer includes an aromatic group-containing monofunctional monomer, and 
a content of the aromatic group-containing monofunctional monomer with respect to the total mass of the polymerizable compounds is 30 percent by mass or less ([0162]-[0187]).
4. The radiation curable ink jet composition according to claim 1, 
wherein the monofunctional monomer includes a nitrogen-containing monofunctional monomer, and 
a content of the nitrogen-containing monofunctional monomer with respect to a total mass of the radiation curable ink jet composition is 0.01 to 20 percent by mass ([0162]-[0187]).
5. The radiation curable ink jet composition according to claim 4, wherein the nitrogen-containing monofunctional monomer includes acryloylmorpholine ([0162]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of Kohzuki et al. by the aforementioned teaching of Yamanobe et al. in order to have the high quality printed image. 

Yamashita et al. teaches that to have the  high quality scratch resistance printed image,
8. The radiation curable ink jet composition according to claim 1, wherein when content mass ratios of the polymerizable compounds are regarded as their respective weights, a weighted average of SP values of the polymerizable compounds is 9.0 to 10.5 ([0016]-[0032]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of Kohzuki et al. by the aforementioned teaching of Yamashita et al. in order to have the high quality scratch resistance printed image. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) De Meutter (# US 2019/0085190) discloses:
1. A radiation curable ink jet composition (see Abstract; [0029]) comprising: 
polymerizable compounds; and a photopolymerization initiator ([0034]; [0092]-[0101]), wherein the polymerizable compounds include a monofunctional monomer ([0035]; monofunctional polymerizable compound; [0111]-[0117]), a content of the monofunctional monomer with respect to a total mass of the polymerizable compounds is 90 percent by mass or more, and the photopolymerization initiator includes ethyl (2,4,6-trimethylbenzoyl)phenylphosphinate (2,4,6-trimethylbenzoyldiphenylphosphine oxide; [0096]).
(2) Ishizuka et al. (# US 2004/0010052) discloses a radiation-curable ink composition that can form a high-quality image on not only liquid absorbing materials to be recorded but also non-liquid absorbing materials to be recorded, is superior in curing properties in air, and is superior in storage stability, color tone, light fastness and water resistance of ink, and also to provide an image recording method. The radiation-curable ink composition comprises a monomer having a polymerizable group selected from the group consisting of an acryloyl group, a methacryloyl group, an allyl group, and a vinyl group, an oil-soluble dye, and from 0.005 to 1% by weight of a storage stabilizer, wherein the oil-soluble dye is dissolved in the ink (see Abstract).
(3) Yokoi et al. (# US 2014/0022299) discloses an ink composition includes: a graft polymer having a graft main chain having at least one selected from the group consisting of a urethane structure and a urea structure, and a graft side chain including the following Structure Gs; a polymerizable compound; and a polymerization initiator, wherein the polymerizable compound comprises a monofunctional polymerizable compound, and a total content of the monofunctional polymerizable compound in the ink composition is 50% by mass or more with respect to a total content of the polymerizable compound, and wherein the Structure Gs comprises a structure having three or more repeating units, each of which is formed from an atomic group selected from the group consisting of a carbon atom, a hydrogen atom, an oxygen atom, a sulfur atom and a halogen atom, and in which an SP value of the repeating units is from 17 (MPa)1/2 to 20 (MPa)1/2 (see Abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853